

As filed with the SEC on February 11, 2003


Exhibit 10.1

Non Recourse, Secured Promissory Note




Date:

       

January 30, 2003

       

Maker:

       

ADS Equity Partners, LP, a Texas Limited Partnership

       

Maker’s Mailing Address:

       

3811 Bee Cave Road, Suite 210

       

Austin, Texas 78746

Payee:

       

Alternate Delivery Solutions, Inc. (“ADS”)

       

Place for Payment:

       

Attn:  Dub Doyal

       

15454 Tradesman

       

San Antonio, Texas 78249

       

Principal Amount:

       

$545,000.00

       

Sole Recourse/Collateral:

       

40,714 shares of ADS’s common stock, or as
adjusted for the Stock Exchange with NHLT, or for
any further split, merger, combination,
reclassification, reorganization or other occurrence in
which the character and nature of the Collateral is
materially altered (the “Stock”)

       

Maturity Date:

       

August 16, 2003

       

Annual Interest Rate on Unpaid
   Principal from Date:

       

Seven Percent (7%) per annum (360-day year)




Terms of Payment of Principal and Interest:

Maker promises to pay to the order to Payee, at the place for payment stated
above, the principal amount stated above plus interest at the rate stated above,
according to the following terms of payment:

The Maturity Date may be extended by mutual agreement of Maker and Payee.

This Note is due and payable in a single installment of principal and unpaid and
accrued interest on the Maturity Date, when this Note shall mature and be fully
due and payable.  This Note may be prepaid at any time, all or part, without
penalty.  Upon any prepayment, ADS agrees to release so much of the Stock from
the Security Agreement and Pledge Agreement and to deliver said Stock to Maker,
at the rate of $14.00 per share, or as adjusted for the stock exchange with
NHLT.

This Note shall be in default if any installment or payment of principal or
interest of this Note is not paid when due.

If this Note is not prepaid or paid in full at maturity, the only recourse shall
be the Stock.  This Note is non-recourse as to any means of collection other
than redemption of the Stock. The Stock shall constitute the sole collateral
used to secure the Note, and ADS shall be limited to redemption of the Stock
upon an event of default.    In the event of default ADS shall have no other
recourse to other assets, guarantees, or assignments of interest of Maker. This
Loan is "non‑recourse" as to any assets of the Maker, other entity, or
individual beyond the Stock.  Payee waives any rights to recovery of collection
costs, attorneys’ fees.

It is the intention of Maker and Payee to conform strictly to applicable usury
laws.  Accordingly, if the transactions contemplated in this Note would be
usurious under applicable law, then in that event, notwithstanding anything to
the contrary in any agreement entered into in connection with or as security for
the Note, it is agreed as follows:

i.          The aggregate of all consideration which constitutes interest under
applicable law that is taken, reserved, contracted for, charged or received
under this Note of under any of the other aforesaid agreements or otherwise in
connection with this Note shall under no circumstances exceed the maximum amount
of interest allowed by applicable law, and any excess shall be credited on this
Note by the holder hereof, or (if this Note shall have been paid in full)
refunded to Maker;

Determination of the rate of interest for determining whether the loans
hereunder are usurious shall be made by amortizing, prorating, allocating and
spreading, during the full stated term of such loans, all interest at any time
contracted for, charged or received from the Maker in connection with such
loans, and any excess shall be cancelled, credited or refunded as set for in
item (i.);

In the event that maturity of this Note is accelerated by reason of an election
by the holder of this Note resulting from any default hereunder or otherwise, or
in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the maximum amount allowed
by applicable law, and excess interest, if any provided for in this Note or
otherwise shall be cancelled automatically as of the date of such acceleration
or prepayment and, if theretofore prepaid, shall be credited on this Note; or if
this Note shall be been paid in full, refunded to Maker.

This Note shall be construed under and governed by the laws of the State of
Texas (including applicable Federal Law), but in any event Texas Revised Civil
Statutes Annotated, Article 5069, Chapter 15, as amended (which regulates
certain revolving loan accounts and revolving tri-party accounts) shall not
apply to the loan evidenced by this Note.

Unless changed in accordance with law, the applicable rate ceiling under Texas
law shall be the indicated (weekly) rate ceiling from time to time in effect as
provided in Texas Revised Civil Statutes Annotated, Article 5069, as amended.

Wherefore, intending to be legally bound by this document, Maker has executed
this Note.

ADS Equity Partners, LP, a Texas Limited Partnership



       

Austin Capital, LLC
Co-General Partner

       

By:

       

Bryan Forman                                   

Bryan Forman, Member


